FILED
                            NOT FOR PUBLICATION                               DEC 30 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT




ROBERT PALMER,                                    No. 10-55679

              Plaintiff - Appellant,              D.C. No. 09-0856 JVS MLGx

  v.                                              MEMORANDUM *

E*TRADE MORTGAGE
CORPORATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                      Argued and Submitted December 9, 2011
                               Pasadena, California

Before: B. FLETCHER, SILVERMAN, and WARDLAW, Circuit Judges.

       In 2003, Robert Palmer entered into a contract to purchase a home in Laguna

Nigel, California. E*TRADE provided financing for the purchase. Several years

later, after discovering material defects in the home, Palmer filed suit against



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
E*TRADE, alleging that various statements made by E*TRADE’s representatives

incident to his purchase of the home were misrepresentations. At issue in this

appeal are Palmer’s claims for negligent and intentional misrepresentation. Palmer

also appeals the district court’s denial of his motion to file a third amended

complaint to add a claim for fraudulent concealment.

      Under California law, the general rule is that a lender owes no duty to a

borrower with respect to an appraisal procured for its purposes as a lender. See

Nymark v. Heart Fed. Sav. & Loan Ass’n, 283 Cal. Rptr. 53 (Cal. Ct. App. 1991).

The district court correctly found that the statements made by E*TRADE’s

representatives were either true or opinions that did not rise to the level of

actionable misrepresentations.

      Palmer already had two opportunities to amend his complaint and cannot

show good cause to file a third amended complaint. Therefore, the district court

properly denied Palmer’s motion to file a third amended complaint.

      AFFIRMED.